Citation Nr: 0932953	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington





THE ISSUE

Entitlement to a rating in excess of 40 percent from February 
1, 2006 for posterior left diaphragmatic hernia status post 
surgery.  






ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to February 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case is now under the jurisdiction of the Seattle, RO.    


FINDINGS OF FACT

From February 1, 2006, the Veteran's left diaphragmatic 
hernia has been manifested by severe, massive, persistent 
weakening of fascial support of the left hemidiaphragm that 
is inoperable.  

 
CONCLUSION OF LAW

From February 1, 2006, the criteria for a permanent total 100 
percent rating for posterior left diaphragmatic hernia status 
post surgery are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code (Code) 7339 (2008).
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Given the favorable outcome 
detailed below, an assessment of VA's duties under the VCAA 
is not necessary.  


II.  Factual Background

A November 1976 Naval Medical Board report indicates that the 
Veteran was well until October 1976 when he developed acute 
onset of abdominal pain while flying at 10,000 feet.  He was 
subsequently examined and found to have multiple splenic 
infarctions.  Splenectomy was performed in February 1977 
after which the Veteran returned to full duty.  He continued 
to have left upper quadrant pain, however, which severely 
limited his ability to perform his assigned duties and he was 
admitted to the National Naval Medical Center (NNMC) for 
further evaluation.  At NNMC the GI service could not rule 
out the possibility of fibrosis secondary to the splenectomy 
as the cause of the Veteran's pain.  

In a November 1978 rating decision service connection for 
left upper quadrant pain secondary to fibrosis was awarded, 
finding the fibrosis was secondary to the splenectomy.  

A September 2000 VA general surgery report noted that the 
Veteran had had left upper quadrant pain since his 
splenectomy.  After examination and a CT scan, the examining 
surgeon concluded that the Veteran had a symptomatic left 
diaphragmatic hernia that was probably traumatic (i.e. caused 
by the splenectomy).   

In an August 2005 discharge summary from the NNMC, it was 
noted that the Veteran underwent bronchoscopy, left video 
assisted thoracic surgery, left muscle sparing thoracotomy 
and diaphragmatic hernia repair on July 25, 2005.  He 
tolerated the procedure well and the following morning was 
transferred to Ward 3 for the rest of his recovery.  Pain was 
controlled with an epidural and a PCA pump, which was 
discontinued on postoperative day 4.  His hospital course was 
complicated by obstipation, which resolved by post operative 
day 6.  On postoperative day 5 the Veteran was started on 
oral Levaquin for a suspected pneumonia in the left lower 
lobe visible on chest X-ray examination.  He did have a low 
grade fever and mild leukocytosis.  There was no pneumothorax 
visible on follow up chest X-ray examination.  

At the time of discharge on August 1, 2005, the Veteran was 
tolerating a regular diet, ambulating, passing flatus and 
having bowel movements.  Pain was controlled with Tylenol and 
Ultram as needed.  Discharge chest X-ray examination 
demonstrated expected post operative changes, clearing of the 
left lower lobe and no pneumothorax.  He was given a follow 
up appointment with cardiothoracic surgery on August 25, 
2005.  He was also given a prescription for antibiotics, pain 
medication and a bowel regimen.  Discharge diagnoses were 
traumatic diaphragmatic hernia, chronic pain due to the 
hernia, irritable bowel with obstipation and diarrhea, 
history of splenectomy, sickle cell trait, chronic low grade 
anemia, and gallstones.  

In a separate August 2005 doctor's certificate, an NNMC 
cardiovascular surgeon noted that the surgery received by the 
Veteran involved extensive pneumolysis to deal with extensive 
adhesions between the left lower lobe of the lung and the 
Veteran's hernia.  Recovery was expected to take up to six+ 
months.  

In his September 2005 claim the Veteran noted that on July 
25, 2005 he was admitted to the NNMC for the surgery and 
reported that it had left him totally disabled through 
January 23, 2006.  Thus, he requested that his disability 
rating be increased to 100 percent during his period of post- 
surgical recovery. 

In the September 2005 rating decision the RO awarded a 
temporary (100 percent) rating effective July 25, 2005 based 
on convalescence after surgery.  An evaluation of 40 percent 
was assigned effective from February 1, 2006.  The decision 
noted that the Veteran's doctor had estimated that the 
Veteran needed 6 months to recover from the surgery.  Thus, 
the 100 percent rating was assigned for a 6 month 
convalescent period.  The decision also noted that an 
examination would be scheduled following the recovery to 
evaluate the Veteran's post-surgical level of disability. 

A January 2006 post surgical medical evaluation and final 
report noted that the Veteran had a follow up examination on 
August 25, 2005, and had been seen in primary care on October 
18, 2005 and in urgent care on November 17, 2005.   Physical 
examination showed a severe, massive, persistent weakening of 
fascial support of the left hemidiaphragm that was 
inoperable.  A CT scan of the abdomen and pelvis done in 
October 2005 had shown abnormal elevation of the left 
hemidiaphragm and chest X-ray performed on August 25, 2005 
also showed elevation of the left diaphragm.  It was noted 
that the elevation was lateral and posterior suggesting 
inoperable left posterolateral phrenoplegia, consistent with 
July 19, 2005 hemidiaphragm fluoroscopy results.     

In a January 2006 statement the Veteran requested that he be 
awarded a permanent 100 percent rating for his service 
connected left posterolateral diaphragmatic hernia.  

A March 2006 VA notation shows that a VA examination was 
requested to evaluate the Veteran's diaphragmatic hernia 
status post the July 2005 surgery.  A subsequent April 2006 
VA notation shows that the examination had been cancelled.   

In his June 2006 Notice of Disagreement the Veteran indicated 
that his left posterolateral phrenoplegia and COPD were both 
secondary to his traumatic diaphragmatic hernia, for which he 
underwent surgery and which gave rise to the decision to 
increase his compensation to 100 percent until January 31, 
2006.  He also indicated that as recently as June 7, 2006 he 
had been on a prescribed treatment plan requiring increased 
strengths of antibiotics.  He had been ordered to take a 
prescription for "875/125" of Amoxicillin, one tablet, 
twice daily for 20 days.  Additionally, he remained on pain 
medication and a bowel regimen.

A December 2006 private disability certificate prepared by 
Dr. T.K. shows diagnoses of COPD, left lower lung pneumonia 
secondary to COPD, inoperable left posterolateral 
phrenoplegia and PTSD.  It was noted that since January 2006, 
the Veteran had sustained recurrent incidents of left lower 
lung pneumonia, which had kept him from a full recovery from 
the July 2005 surgery.  He was also noted to be an unskilled 
laborer and those opportunities consistent with his skill and 
training placed him in vulnerable situations, which made him 
continually susceptible to life threatening bronchial 
infections.  Dr. T.K. found that the Veteran's diagnosed 
medical conditions had severely interfered with his ability 
to obtain and retain substantially gainful employment.  

In a December 2006 letter, a former landlord, T.P., indicated 
that the Veteran was a share rental tenant in T.P.'s home 
from February 1, 2006 to February 28, 2006.  Beginning in mid 
January 2006 and lasting throughout February 2006 the Veteran 
exhibited symptoms of severe bronchial infection.  He 
appeared to have trouble breathing normally and had an 
incessant mucus producing and painful cough.  This condition 
resulted in him spending a great deal of time in bed, 
complaining of chronic fever and respiratory distress.

In the February 2007 statement of the case the RO indicated 
that the Veteran failed to report for the prior scheduled VA 
examination.  As the Veteran had since moved to Seattle, a 
new examination was being assigned to determine the current 
status of his hernia.  
      
In a subsequent March 2007 supplemental certificate, Dr. T.K. 
indicated that since January 2006 the Veteran had had 
sustained recurrent episodes of left lower lung pneumonia 
secondary to bronchiectasis presenting as incapacitating 
infections of at least 6 weeks duration in 2006 alone, for 
which he had needed treatment.  The Veteran had informed Dr. 
T.K. that on January 14, 2006 he began suffering symptoms of 
severe bronchial infection with painful coughing and sputum 
production, fever and loss of appetite lasting through the 
end of February and again from mid March 2006 through early 
April.  From May 14, 2006 the Veteran developed identical 
symptoms lasting through the third week of June 2006, at 
which time he became a patient of the physician.  From this 
time he had continued to have recurring episodes of left 
lower lung pneumonia.  In January 2007 he had already been 
treated for a recurrence from which he had not fully 
recovered.  The physician noted that the Veteran's current 
pneumonia could not be permanently resolved with any 
available standard medical treatment.  

On his March 2007 Form 9, the Veteran indicated that the 
medical evidence of record showed that he did not recover 
from the July 2005 surgery within 6 months and that to date 
he still had not recovered.  He also indicated that a VA 
examination was not necessary to evaluate his current level 
of disability as the private examination performed in January 
2006 had shown that he had residuals warranting entitlement 
to a permanent 100 percent rating under Diagnostic Code 7339.  
He further noted that he had bronchiectasis, a secondary 
condition that needed to be considered as part of his 
original service connected hernia and that he should be 
awarded a separate 100 percent rating under Diagnostic Code 
6601.  

In a June 2007 rating decision the RO awarded service 
connection for chronic obstructive pulmonary disorder, 
pneumonia residuals and left posterolateral phrenoplegia as 
secondary to service connected left diaphragmatic hernia and 
assigned a 10 percent rating effective January 31, 2006.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's diaphragmatic hernia has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the Veteran was assigned a temporary total 
rating for convalescence from surgery for his service 
connected diaphragmatic hernia from August 2005 to February 
1, 2006 and was then assigned a 40 percent rating thereafter.  
The Veteran asserts that the total disability rating should 
have been assigned on a permanent basis as he has remained 
totally disabled as a result of the surgery.  To ensure that 
the Veteran is considered for any possible increased rating, 
the Board must consider whether the evidence of record 
warrants an increased rating (up to 100 percent) under the 
applicable schedular rating criteria.

The Veteran's service connected diaphragmatic hernia has been 
rated under 38 C.F.R. § 4.114, Code 7339, for ventral hernia.  
Under Code 7339, a 40 percent rating is warranted for a 
larger hernia, which is not supported by a belt under any 
circumstances and a 100 percent rating is warranted for 
massive, persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  

In the instant case the January 2006 private post surgical 
examination report shows findings of abnormal lateral and 
posterior elevation of the left hemidiaphragm with severe, 
massive persistent weakening of fascial support that was 
inoperable.  This finding is indicative of the permanent 
state of the Veteran's left hemadiaphragm status post 
surgery.  Thus, as inoperability due to extensive weakening 
of fascial support has clearly been demonstrated, assignment 
of a 100 percent rating under Code 7339 is warranted.  
38 C.F.R. § 4.114, Code 7339.  In this regard, the Board 
agrees with the Veteran that a VA examination was unnecessary 
in this case, as the existing evidence of record establishes 
entitlement to a permanent total (100 percent) disability 
rating.    

    
ORDER

From February 1, 2006, entitlement to a permanent total 100 
percent rating for posterior left diaphragmatic hernia status 
post surgery is granted.  




____________________________________________
M.W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


